

116 S352 IS: Building United States Infrastructure and Leveraging Development Act
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 352IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Cornyn (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified
			 highway or surface freight transfer facility bonds.
	
 1.Short titleThis Act may be cited as the Building United States Infrastructure and Leveraging Development Act or the BUILD Act. 2.Increase national limitation amount for qualified highway or surface freight transfer facility bonds (a)In generalSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $20,800,000,000.
 (b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.